Exhibit 10.12
 
[LOGO]
CONSTELLATION


MEMORANDUM


TERMS AND CONDITIONS OF STOCK OPTIONS
_________________________


The CONSTELLATION BRANDS, INC. Long-Term Stock Incentive Plan, as amended from
time to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class A Common Stock, par value $.01 per share,
of the Company (a “Share” or the “Shares”) to employees and directors of the
Company (each, when granted a stock option, an “Optionee”). The stock options
represented by this Memorandum and the accompanying award letter (respectively,
the “Options” and the Memorandum and accompanying award letter, together, the
“Documents”) are subject to all of the terms and conditions contained in the
Documents. By accepting delivery of the Documents, the Optionee agrees to be
bound by the terms and conditions of the Documents.


1.
Term of Options. The Options, granted on __________________ (the “Date of
Grant”), will terminate and expire, to the extent not previously exercised, at
5:00 p.m. Eastern Time on ___________________, or such earlier date upon which
the Options, or portion thereof, terminate or expire pursuant to the terms of
the Plan (the “Expiration Date”).



2.     Exercise of Options.



 
(a)
The Options may be exercised in whole or in part at any time on or after
________________ but no Options may be exercisable after the Expiration Date.




 
(b)
The Optionee can exercise Options by complying with the provisions of the Plan
and by following instructions provided in materials distributed by the Company.
The exercise price, $__________ per share (the “Exercise Price”), for the number
of shares subject to the Option (the “Option Shares”) being purchased and any
related withholding tax obligations may be paid by the Optionee by (i) delivery
of cash, money order or a certified or cashier's check; (ii) tendering
previously acquired Shares, as provided for in the Plan; (iii) delivery of
irrevocable instructions to a broker or other agent acceptable to the Company to
promptly sell a sufficient portion of Shares received under the Option and to
deliver to the Company the appropriate amount of proceeds; and/or (iv) any other
payment method that is established by the Company (which payment method may be
restricted or eliminated from time to time by the Company, in its sole
discretion).




 
(c)
The Company will, without transfer or issue tax to the Optionee, issue and cause
to be delivered to the Optionee a certificate or certificates for the number of
Option Shares purchased as soon as reasonably practicable after the Optionee has
appropriately exercised any Options. The Company is not required to issue Shares
to the Optionee until all obligations to withhold taxes have been resolved to
the satisfaction of the Company.



3.     Termination of Relationship. As long as the Optionee continues to be a
director of the Company, the Options may be exercised once they have vested and
prior to their expiration. In addition, subject to Section 4 below, Options
which have vested prior to the termination of the Optionee's relationship with
the Company may be exercised by the Optionee, his designated beneficiary or
legal representative or permitted transferee within one (1) year after the last
day on which the Optionee was a member of the Board of Directors of the Company
(the “Termination Date”).


4.     Limitations on Exercise Following Termination of Relationship.



 
(a)
The time period set forth in Section 3 above is subject to the restriction that
Options may not be exercised after their Expiration Date.




 
(b)
The time period set forth in Section 3 above is also subject to the restriction
that no Option may be exercised by any person if the Optionee’s relationship
with the Company has been terminated for Cause, as defined in the Plan.




 
(c)
Except as otherwise provided by the Committee administering the Plan, (i) the
only Options that may be exercised after the Termination Date are those Options
that were exercisable by the Optionee on the Termination Date; and (ii) any
Options which are not exercisable on the Termination Date will automatically
terminate on the Termination Date.




 
(d)
Any Options which are exercisable on the Termination Date, but which are not
exercised within the one (1) year period specified in Section 3 above, will
automatically terminate at the end of that period.





5.
Adjustments for Certain Events. The number and kind of unexercised Options and
the Exercise Price of such Options are subject to adjustment in the event that
certain transactions are taken by the Company which affect the Company's Shares.



6.
Type of Options. The Options are nonqualified stock options granted pursuant to
Section 5 of the Plan.



7.
No Transfer of Options. Unless transferability is authorized by the Option grant
or otherwise permitted by the Committee, Options are not transferable by the
Optionee other than (i) by will or the laws of descent and distribution, or (ii)
pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Optionee should understand the
securities laws and other implications of any transfer of Options.



8.
General Restriction on Issuance of Stock Certificates. The Company may require
information or documents which enable it to insure compliance with any law or
Rules (as defined in the Plan) of the Securities and Exchange Commission or any
other governmental authority having jurisdiction under the Plan before it
delivers any certificate upon the exercise of any Options. If at any time the
Committee administering the Plan shall determine that the listing, registration
or qualification of the Option Shares under any state or federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of the granting of the Options or the
issue or purchase of Shares thereunder, such Options may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.



9.
Limitation on Sale or Disposition of Option Shares. If the Committee determines
that the ability of the Optionee to sell or transfer Option Shares is
restricted, then the Company may place a restrictive legend on certificates
representing such Option Shares. If a legend is placed on an Optionee's
certificate, the Optionee may only sell the Option Shares represented by such
certificate in compliance with such legend.



10.
Incorporation of Plan. The Options are subject to the terms and conditions of
the Plan, which are incorporated herein by reference. The Company, upon request,
will provide a copy of the Plan to the Optionee. To the extent that the terms
and conditions of the Documents are inconsistent with the Plan, the provisions
of the Plan shall control.



11.
Applicable Times and Dates. All references to times and dates in the Plan and in
documents relating to the Plan refer, respectively, to Eastern Standard Time (or
Eastern Daylight Savings Time, as appropriate) in the United States of America
and to dates in New York State based on such Eastern Standard Time (or Eastern
Daylight Savings Time, as appropriate).







 